Citation Nr: 1450733	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective August 17, 2010, the date VA received the Veteran's original claim for service connection. 

In June 2014, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In June 2014, the Board remanded this case for further development, to include obtaining VA treatment records and a contemporaneous VA examination.  The case now returns for final appellate review.

By rating decision in September 2014, the agency of original jurisdiction (AOJ) increased the hearing loss disability rating to 10 percent, effective August 17, 2010, the VA received the Veteran's claim.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the AOJ and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

As a final preliminary matter, the Board notes that this appeal was processed using the electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files processing systems.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Since VA received his initial claim for service connection on August 17, 2010, Veteran's bilateral hearing loss has resulted in no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service VA and private treatment records and VA examination reports.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in April 2011, December 2012, and July 2014 to evaluate the severity of his hearing loss.  While, as discussed below, the Board found that the December 2012 VA examination may not be an accurate representation of the Veteran's bilateral hearing loss as he indicated at his June 2014 hearing that he may not have properly understood the instructions at such examination, the April 2011 and July 2014 examinations are adequate to adjudicate the appeals.  Specifically, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his hearing loss has materially worsened since the most recent evaluation in July 2014.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the examination reports addressed the functional effects of the Veteran's hearing loss disability for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned noted the issue on appeal and information was obtained regarding the nature and severity of the Veteran's bilateral hearing loss, to include the functional impact such disability has on his daily life and employment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the hearing discussion revealed that the Veteran may not have properly understood the instructions at his most recent examination, which may have led to an inaccurate representation of his bilateral hearing loss, the Board remanded the case in June 2014 to afford the Veteran another VA examination.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the June 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in the June 2014 remand, the Board directed the AOJ to obtain additional VA treatment records.  A review of VBMS shows that records dated to July 2014 were obtained.  The AOJ was also directed to schedule the Veteran for a VA audiological examination.  As noted above, the Veteran was afforded a VA examination in July 2014 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the June 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

VA received the Veteran's original claim for service connection for bilateral hearing loss on August 17, 2010.  In support of his claim, the Veteran submitted private audiological evaluations dated in July 2010 and December 2011.  

The July 2010 private audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
30
60
85
LEFT
40
70
85
95

The puretone threshold average was 49 when rounded in the right ear and 73 when rounded in the left ear.  Speech discrimination scores were 88 percent in the right ear and 68 percent in the left ear.  As such, the Veteran was shown to have an average puretone hearing loss of 49 decibels in the right ear, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  He was shown to have an average puretone hearing loss of 73 decibels in the left ear, with 68 percent speech discrimination, which translates to a Roman numeral designation of VI for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level VI for the left ear equates to a 10 percent disability evaluation.  

The December 2011 private audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
35
65
85
LEFT
40
65
85
95

The puretone threshold average was 53 when rounded in the right ear and 71 when rounded in the left ear.  Speech discrimination scores were 84 percent in the right ear and 72 percent in the left ear.  As such, the Veteran was shown to have an average puretone hearing loss of 53 decibels in the right ear, with 84 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  He was shown to have an average puretone hearing loss of 71 decibels in the left ear, with 72 percent speech discrimination, which translates to a Roman numeral designation of VI for the left ear.  Again, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level VI for the left ear equates to a 10 percent disability evaluation.  

In sum, the description of audiometric findings from these private audiograms is entirely consistent with the audiometric findings conducted by VA in July 2014, which was the basis for assigning the current 10 percent rating.  However, when the AOJ sought clarification as to what type of speech recognition testing was utilized, the private provider in an April 2012 correspondence stated that the Maryland CNC test was not utilized.  See generally Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed).  As the Veteran was not provided word recognition testing using the Maryland CNC test as required by VA regulations, probative value of these results for formal rating purposes is minimal.  

In April 2011, the Veteran was afforded a VA audiological examination, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
30
55
85
LEFT
35
60
80
95

The puretone threshold average was 49 when rounded in the right ear and 68 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the left ear and 94 percent in the right ear.  The Veteran reported that he quit his job at the Naval Shipyard because he could not understand what was being said.    
	
At the time of the April 2011 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 49 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  He was shown to have an average puretone hearing loss of 68 decibels in the left ear, with 84 percent speech discrimination, which translates to a Roman numeral designation of III for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level III for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

In December 2012, the Veteran was afforded another VA audiological examination, which, like the April 2011 VA audiogram, showed that his bilateral hearing loss was considered not compensable under 38 C.F.R. § 4.85, Tables VI and VII.  However, the examiner was unable to conduct the Maryland CNC speech discrimination test on the Veteran's left ear.  In a July 2013 addendum, the examiner indicated that the Veteran was reluctant or would not guess for the left ear.  Unfortunately, again, the Maryland CNC test is the speech discrimination test used for rating bilateral hearing loss under 38 C.F.R. § 4.85(a).  As such, the  Board previously determined that this examination might be inadequate for rating purposes. 

At the June 2014 Board hearing, the Veteran testified that there was some confusion as to the instructions during the testing and he did not understand that he would not be penalized for guessing wrong so he was reluctant to respond for the left ear.  As such, the examination may not accurately reflect the current severity of his hearing loss.  The Veteran's representative requested that the Veteran be afforded another hearing examination since he now understood that he has to fully cooperate with the Maryland CNC testing.  Thus, in light of the hearing testimony and possible inaccuracy of the December 2012 VA examination, the Board remanded the case for another VA examination. 

The Veteran was afforded a VA audiological examination in July 2014, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
40
60
80
LEFT
45
60
85
100

The puretone threshold average was 53 when rounded in the right ear and 73 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 76 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported that his hearing almost got him killed because he did not understand a friend who had told him his mother had died, and he responded "that's good."  He also could not understand the television and always had to ask people to repeat themselves.  
	
At the time of the July 2014 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 53 decibels in the right ear, with 82 percent speech discrimination, which translates to a Roman numeral designation of IV for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 73 decibels in the left ear, with 76 percent speech discrimination, which also translates to a Roman numeral designation of IV for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level IV for both ears equates to a 10 percent disability evaluation.  

Again, table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

After reviewing the Veteran electronic record, the July 2014 VA examiner opined that the Veteran's service-connected bilateral hearing loss and tinnitus did not render him unable to secure or maintain substantially gainful employment.  The examiner stated that his hearing loss and tinnitus should not be a barrier to a wide range of employment settings.  Many persons with hearing loss to the Veteran's degree or worse function well in many occupational settings.  It could be expected that the Veteran would have some difficulty understanding speech in noisy settings, over the phone or at a distances.  He may experience problems in environments that require often use of non-face-to-face communication equipment as well as in jobs that require a great deal of attention to high pitched sounds.  However, his hearing and tinnitus alone should not significantly affect his vocational potential or limit participation in most work activities.  

The examiner further stated that the functional effects of the Veteran's hearing loss includes, but are not limited to, difficulty hearing conversation at a distance, difficulty understanding speech in noise settings, misunderstanding verbal instructions, difficulty hearing television or radio at a normal volume, difficulty hearing conversation over the phone; difficulty hearing warning signals such as smoke alarms or police sirens, embarrassment when asking others to repeat themselves, social isolation and difficulty hearing conversation if speaker is not facing him. 

VA treatment records showed that the Veteran was seen for hearing aid evaluations; however, do not provide audiological evaluations for rating purposes.  

The Board now turns to whether an initial rating in excess of 10 percent is warranted for the Veteran's bilateral hearing loss.  Based on the average puretone threshold findings from the July 2014 VA examination, when applying Table VII, Diagnostic Code 6100, level IV for both ears equates to a 10 percent disability evaluation.  Even considering the other VA examinations as well as the minimally probative private audiograms, there is simply no evidence to show that the Veteran meets the rating criteria for a 20 percent rating or higher.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the July 2014 VA examination adequately addressed the functional effects of the Veteran's hearing loss for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak, supra.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

Although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing, which includes functional impairment resulting from difficulty hearing conversation at a distance, difficulty understanding speech in noise settings, misunderstanding verbal instructions, difficulty hearing television or radio at a normal volume, difficulty hearing conversation over the phone, difficulty hearing warning signals such as smoke alarms or police sirens, embarrassment when asking others to repeat themselves, social isolation, and difficulty hearing conversation if speaker is not facing him, is consistent with the degree of disability addressed by his current evaluation.  In this regard, the Board finds that the rating criteria contemplates the difficulty the Veteran has hearing in all situations and there are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  

In reaching such determination, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's functional impairment due to his hearing loss is a disability picture that is considered in the current schedular rating criteria.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the Veteran has reported quitting his job do to his hearing loss, the evidence does not show that his bilateral hearing loss renders him unable to secure or maintain substantially gainful employment.  Importantly, the most recent VA examiner clearly determined that the Veteran's hearing loss did not render him unable to secure and maintain substantially gainful employment.  Accordingly, the Board finds that the issue of entitlement to a TDIU is not raised and need not be further addressed.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, after reviewing the evidence, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


